PER CURIAM.
The application in 06-KK-270 is denied.
The application in 06-KK-271 is granted in part, and otherwise denied. Although we find that the trial court correctly viewed the first conference call involving Dr. Anna Pou, Tenet media advisor Mr. Steve Campanini, and Ms. Aubrey Andrews, as preliminary discussions “with a view to obtaining professional legal services from the lawyer” under La. C.E. art. 506(A)(1), the trial court’s protective order is modified as follows:
The protective order is granted as to the first conversation among Ms. Andrews, Mr. Campanini, and Dr. Pou, but only as to the portion of the statements made prior to Ms. Andrews informing Dr. Pou that she was Tenet’s counsel exclusively, and would not be representing her.
The protective order is denied as to any subsequent conversations had between Dr. Pou and Mr. Campanini, Dr. Pou and Ms. Andrews, or Dr. Pou, Mr. Campanini, and Ms. Andrews.